Citation Nr: 0902053	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits based on the 
character of the appellant's discharge.

2.  Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION


The appellant served on active duty from October 1973 to May 
1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the appellant's claim of legal 
entitlement to VA benefits based on the character his 
discharge.  

In April 2005, the appellant was afforded a personal hearing 
in Washington, D.C., before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing has been associated 
with the claims folder.  

In June 2007 and July 2008, the Board remanded the case to 
the RO for further development, the requested action has been 
completed and the case has been returned to the Board for 
further appellate consideration.  

Following the issuance of the most recent supplemental 
statement of the case in August 2008, the appellant submitted 
a written summary of his service and a copy of recent 
decision of the Social Security Administration finding him 
disabled.  The written summary of his service is duplicative 
of information previously submitted by the appellant and 
considered by the RO.  The decision of the Social Security 
Administration does not relate to, or have a bearing on, the 
issue of whether the appellant's character of discharge 
should bar him from VA benefits.  For these reasons, referral 
of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).



FINDINGS OF FACT

1.  The character of the appellant's discharge was determined 
to be a bar to receipt of VA benefits by administrative 
decisions dated in March 1989 and August 1991.  The appellant 
was notified of the decisions but did not appeal.

2.  The evidence received subsequent to the August 1991 
administrative decision is not duplicative or cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of whether the 
character of the appellant's discharge was determined to be a 
bar to receipt of VA benefits.

3.  The appellant's DD 214 reveals one continuous period of 
service.

4.  The appellant was discharged in May 1976, under 
conditions other than honorable, in lieu of a trial by court 
martial after a period of being absent without leave (AWOL) 
for greater than 180 consecutive days.  

5.  The appellant was not insane during any part of his 
military service, to include his periods of AWOL, and there 
is no compelling circumstance that would serve as a basis for 
concluding a bar to benefits should not be imposed.


CONCLUSION OF LAW

1.  The RO's March 1989 and August 1991 administrative 
decisions that the character of the appellant's discharge was 
a bar to receipt of VA benefits are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103 (2008).

2.  The evidence received since the August 1991 RO 
administrative decision determining that the character of the 
appellant's discharge was a bar to receipt of VA benefits is 
new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  The character of the appellant's discharge from military 
service is a bar to entitlement to VA compensation benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R.§§ 3.12, 
3.13, 3.354, 3.360 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

As shown below, the Board has determined that new and 
material evidence has been submitted to reopen the 
appellant's claim.  Meeting the VCAA requirements for new and 
material evidence as per Kent v. Nicholson, 20 Vet. App. 1 
(2006) is therefore moot.  However, it is necessary to 
consider whether the appellant would be prejudiced by the 
Board proceeding to a decision on the merits.  In the present 
case, despite classifying the issue on appeal as one of a 
claim to reopen, the RO essentially reopened the matter and 
considered the issue of service connection on its merits in 
an August 2008 SSOC.  The statement of the case provided the 
appellant with the laws and regulations pertaining to the 
character of discharge necessary to establish basic 
eligibility for VA benefits.  The appellant has also provided 
argument addressing his claim on the merits.

Furthermore, in July 2007, the RO specifically advised the 
appellant of the type of evidence necessary to substantiate 
his claim to reopen his prior application for VA benefits and 
of his and VA's respective duties for obtaining evidence.  He 
was informed that his application for VA benefits had 
previously been denied.  While the appellant was not 
specifically told of what information was necessary to 
establish veteran's status, he was told of missing 
information that would support his claim.  He was informed 
that there was nothing in his records to show that he could 
not distinguish right from wrong and adhere to the right, and 
there were no compelling circumstances to warrant his 
prolonged absence from the military.  

The appellant's statements to the RO and his testimony before 
the Board show that he clearly had actual knowledge that in 
order to support his claim, he would have to show that he was 
insane at the time that he was AWOL during service or had 
compelling circumstances justifying his periods of AWOL.

The Board notes that, although the appellant's entire service 
medical and personnel records do not appear to be associated 
with the claims folder, the record contains evidence from the 
service department regarding the circumstances surrounding 
his discharge from service as well as his post-service 
attempts to upgrade his discharge.  In addition, the 
appellant has submitted post-service evidence in support of 
his assertion that compelling circumstances resulted in his 
AWOL.  Neither the appellant nor his representative has 
submitted nor made reference to any additional records that 
would tend to substantiate his claim.  As will be discussed 
below, the Board believes that all facts relevant to 
determining the issue on appeal have already been gathered 
and, under these facts, there is no basis in the law and 
regulations for providing the benefits the appellant seeks.

Unlike many questions subject to appellate review, such as 
entitlement to service connection for disability or 
entitlement to an increased disability rating, the issue of 
whether the character of an individual's discharge from 
service constitutes a bar to the payment of VA benefits, by 
its very nature, has an extremely narrow focus.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  Specifically, VA has associated with 
the claims folder the appellant's service administrative 
records, and lay statements.  The appellant has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  The Board therefore 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Application to Reopen

The record reflects that the appellant had multiple periods 
of being absent without leave (AWOL).  His DD 214 indicates 
that he was AWOL from February 4, 1974 to February 13, 1974 
(9 days); February 14, 1974 to April 10, 1974 (56 days); July 
11, 1974 to November 27, 1974 (139 days); December 13, 1974 
to February 7, 1975 (56 days); and from May 3, 1975 to May 
12, 1976 (375 days).  He requested discharge for the good of 
the service, in lieu of court martial.  He was discharged May 
19, 1976, under other than honorable conditions.  In a 
December 1985 decision, the veteran successfully petitioned 
the Naval Discharge Review Board to upgrade his service 
discharge to General, under honorable conditions under 
10 U.S.C.A. § 1553.  

In a March 1989 administrative decision, the RO found that 
the appellant's character of service was a bar to receipt of 
VA benefits.  While the appellant had successfully upgraded 
his character of discharge with the service department, the 
RO noted that under 38 C.F.R. § 3.12(c)(6), a discharge or 
release under other than honorable conditions issued as a 
result of AWOL for a continuous period of at least 180 days 
is to be considered to have been under dishonorable 
conditions.  The appellant was notified of the decision and 
of his appellate rights by letter dated in April 1989.  

The records of the facts and circumstances regarding his 
separation from service were of record at the time of the 
March 1989 administrative decision.  Similarly, the evidence 
at that time included documentation related to the 
appellant's successful attempt at upgrading his service 
discharge.  

The appellant did not file an appeal of the March 1989 
administrative decision and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103.  

The RO subsequently denied an attempt to reopen the claim for 
VA benefits in an August 1991 administrative decision.  In 
addition to the evidence previously of record in March 1989, 
the evidence at the time of the August 1991 decision included 
the transcript of a July 1991 hearing before the RO.  The RO 
determined that no new and material evidence had been 
submitted to reopen the claim.  The appellant did not file an 
appeal of the August 1991 administrative decision and it too 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  

Under VA law, the Secretary shall reopen a previously 
disallowed claim and review the former disposition of the 
claim if new and material evidence is presented or secured 
with respect to the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In various statements received from the appellant since the 
final August 1991 administrative decision, he has asserted 
that compelling circumstances warranted his prolonged 
unauthorized absences.  In particular, he asserts that he 
went absent without leave to care for his terminally ill 
brother.  In support of his claim, he has submitted 
statements from his sisters indicating that the appellant was 
the only family member that was able to care for their sick 
brother.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the statements 
of the appellant and his sister that he went on active duty 
to care for his ill brother are presumed credible for the 
limited purpose of determining whether new and material 
evidence had been submitted to reopen his claim for service 
connection.  This evidence does raise a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is both new and material, and the claim is reopened.

Character of Discharge

Having reopened the claim, the Board will now address whether 
the appellant's character of discharge is a bar to VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a), and regulatory bars listed in 
38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).

A review of the appellant's service records show that he 
served in the United States Marine Corps from October 1973 to 
May 1976.  He had significant periods of AWOL during his 
active duty:  

			February 4, 1974 to February 13, 1974 (9 
days); 
			February 14, 1974 to April 10, 1974 (56 days); 
			July 11, 1974 to November 27, 1974 (139 days); 
			December 13, 1974 to February 7, 1975 (56 
days); and 
			May 3, 1975 to May 12, 1976 (375 days)).  

In total, the appellant was AWOL for over 600 days, including 
375 days which were consecutive.  Pursuant to 38 C.F.R. § 
3.12(c)(6), benefits are not payable where the former service 
member was discharged under other than honorable conditions 
issued as a result of an AWOL period of at least 180 days.  
Thus, the appellant is not eligible for VA benefits

In making this determination, the Board is aware of the 
provisions concerning insanity and compelling circumstances 
as bases for concluding a bar to benefits should not be 
imposed.  With respect to insanity, 38 C.F.R. § 3.354 
provides that when a rating agency is concerned with 
determining whether a person was insane at the time he 
committed an offense leading to his discharge, it will base 
its decision on all the evidence procurable relating to the 
period involved.  An insane person is one who exhibits, due 
to disease, a more or less prolonged deviation from his 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  While the appellant had problems with alcoholism 
during service especially during his periods of AWOL, there 
has been no finding that the appellant was insane at the time 
he was AWOL, nor is there any evidence of record to support 
such a conclusion.  On the contrary, his May 1976 service 
separation examination, conducted days after he returned from 
his most recent period of AWOL, was negative for any 
psychiatric disability.  Accordingly, the Board concludes 
that he was sane at the time that he was AWOL.  

With respect to whether there were compelling reasons for the 
appellant's AWOL, the appellant has submitted recent 
statements asserting that he went AWOL to care for his ill 
brother.  The appellant first asserted that he went AWOL to 
take care of his brother in an August 2006 statement.  He 
reported that his brother started vomiting blood in 1973 and 
that he was there for him when he went to the hospital.  He 
also stated that he fed and bathed his brother.  While he was 
on active duty, he would call the bars and hospitals to check 
on his brother.  He felt that his brother's illness was a 
family emergency.  As his brother's illness worsened, the 
appellant's periods of AWOL increased.  He stated that 
despite being in a "drunken blackout most of the time" he 
was the healthy one, and that he took care of his brother who 
was dying of alcoholism and/or cirrhosis.  He acknowledged 
that he and his brother hung out in bars during this time.  
In support of his claim, he submitted statements from his 
three half sisters dated in February 2007 and June 2008.  
They stated that the appellant was immature and young during 
service, and that he perceived his brother's alcoholism as a 
family emergency.  They further stated that the appellant was 
the only family member that was able to take care of his 
brother from January 1974 until his death in April 1978. 

The appellant's contentions are less than credible.  The 
appellant has had many instances to explain his AWOL during 
the years.  The assertion that he left the military to care 
for his ill brother is inconsistent with the statements and 
testimony he provided in conjunction with his 1985 attempt to 
upgrade his active service.  While the documents associated 
with the appellant's attempt to upgrade his discharge note 
his long history of alcohol abuse, they do not make any 
reference to the appellant going AWOL to take care of his 
brother.  Notably, he did not mention a need to go AWOL to 
attend to his brother during his November 1985 hearing before 
the Naval Review Board.  He merely reported that when he went 
home on leave he would drink extensively and that he drank 
with his brother until he blacked out.  Furthermore, he 
reported that every time that he went home, he would start 
drinking with his "peers."  

A similar history was provided during a July 1991 RO hearing.  
The appellant acknowledged that he did not receive medical 
treatment for alcoholism during service.  Again, the 
appellant did not mention going AWOL to attend to his ill 
brother.   

In a statement dated in March 1989, the appellant detailed 
his extensive history of alcohol abuse and that while AWOL he 
would "indulge [his] obsession to drink."  He reported that 
he would meet with his older brother at different bars where 
he would stay until turning him self in to the Marine Corp.  
He stated "I did nothing, but get drunk, sell blood, spot 
labor, get drunk, sell blood, and spot labor some more in a 
vicious cycle."  He slept in bars or on the roof of bars.  
While he stated that his brother had died of "acute 
alcoholism (cirrhosis)" in April 1978, he did not assert at 
that time that he took care of his appellant.

Furthermore, at his hearing before the Board in April 2005, 
the appellant reported that he was an alcoholic before the 
age of 14.  He stated that he was "in a drunken stupor" 
during his period of AWOL from May 1975 to May 1976.  The 
appellant, through his representative, raised the contention 
that the appellant's "age, cultural background, education 
level and definitely [his] judgmental immaturity . . . led to 
his misconduct and his AWOL. . ."  While the appellant 
reported that he knew his brother was going to die and "just 
wanted to hang out with him," he did not assert during the 
hearing that he went AWOL to take care of his ill brother.  

As shown above, prior to his August 2006 revelation that he 
went AWOL to care for a dying brother, the appellant failed 
to mention this as a reason for going AWOL despite testifying 
at hearing before both the Navy Review Board and the Board.  
Furthermore, his assertion that he went AWOL to care for his 
brother lacks credibility.  By his own admission, he was in a 
"drunken stupor" during the time that he supposedly took 
care of his brother.  The Board is hard pressed to see how 
one could consider the appellant's actions of spending 
significant amounts of time with his brother drinking as 
taking care of his brother.  While his half sisters report 
that the appellant was the only one that could take of his 
brother, they fail to explain how the appellant with, his own 
significant alcohol problem, was the only one capable of 
taking care of their brother.  By their own admission, two of 
his sisters describe him as an immature, young, high school 
drop out at the time he was supposedly taking care of his 
brother.  

Based on the foregoing, the Board finds the statements by 
both the appellant and his half sisters that the appellant 
went AWOL to care for his dying brother lack any credibility.  
See Caluza v. Brown, 7 Vet. App. 498, (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).

Having determined that the assertion that the veteran went 
AWOL to care for his ill brother lacks credibility, a review 
of the record contains no other circumstances that would be 
considered compelling so as to warrant a prolonged 
unauthorized absence from duty.

The Board observes that the appellant has contended that 
there was error in the characterization of his service 
discharge.  He asserts that his attorney erroneously 
considered the criminal record of another person when 
recommending that the appellant take a service discharge in 
lieu of court marital.  However, this information was 
considered by the Naval Review Board when it upgraded the 
character of discharge in 1985.  Furthermore, in September 
2005 the Board for Correction of Naval Records found that 
there was insufficient evidence to establish the existence of 
probable material error or injustice in the prior upgrade of 
his character of discharge.  The Board is bound by the 
service department's determination for the reason of the 
appellant's separation from the military and is not at 
liberty to change such determination.  The service 
department's decision on such matters is conclusive and 
binding on VA and the Board.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the appellant's claim.


ORDER

New and material evidence having been submitted, the 
application to reopen the previous determination regarding 
the character of the appellant's discharge being a bar to the 
receipt of benefits administered by VA is granted.

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


